Case 1:19-cv-10023-KPF Document 122-5 Filed 06/16/20 Page 1 of 2




               Exhibit 25 to the
               Clark Declaration
           Case 1:19-cv-10023-KPF Document 122-5 Filed 06/16/20 Page 2 of 2



The Lima Group supports the appointment of Julio Borges
as Presidential Commissioner for Foreign Affairs
   presidenciave.com/international/the-lima-group-supports-the-appointment-of-julio-borges-as-presidential-
commissioner-for-foreign-affairs/




                              Representantes del Grupo de Lima.
The governments of Argentina, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala,
Honduras, Panama, Paraguay and Peru, members of the Lima Group, support the decision
of the President in Charge of Venezuela, Juan Guaidó, to designate Julio Borges as
Presidential Commissioner for Foreign Affairs. They believe that this decision will result in an
increase in international support favorable to the cessation of usurpation and the beginning
of a peaceful transition to democracy in Venezuela.

They recognize, at the same time, the work that Julio Borges has been doing as a
Venezuelan Democrat, to favor of the restoration of democracy in Venezuela.

They also ratify their support for the decisions of the President in Charge Juan Guaidó and
the National Assembly in the search for a way out of the serious economic, political and
social crisis that Venezuela is experiencing and renew their commitment to support
Venezuelans in the recovery of democracy and the reinstatement of fundamental freedoms
and guarantees in the brother country.

August 29, 2019

Tags: Asamblea Nacional

                                                                                                              1/1
